Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 08/02/2021.
Claims 1, 34, 43, 47, 80, 82 and 93-94 have been amended.
Claim 183 has been newly added.
Claims 1-94 and 176-183 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-94 and 176-183 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-46, 176-182 and 93-94 are directed to a system (i.e., a machine) and claims 47-92 are directed to a method (i.e., a process). Accordingly, claims 1-94 and 176-183 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim 
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 15, 93 and 94 are the system claims, while claim 47 covers a method claim.
Specifically, independent claim 1 recites:
A system for estimating a medical event, the system comprising:
a medical device comprising one or more sensors configured to sense physiological parameter data of a subject; and
a non-transitory computer-readable storage medium in communication with one or more processors and the medical device, the non-transitory computer-readable storage medium having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving at least one signal comprising the physiological parameter data of the subject,
extracting a plurality of physiological measurements from the physiological parameter data of the subject,
processing the plurality of physiological measurements to generate a risk prediction forecast for a plurality of future time periods, each of the plurality of future time periods extending from a current time to a future time after a current cardiac cycle and having a respective event estimation of risk score indicating a probability of a potential medical event to occur within a respective future time period, and
providing an output based at least in part on the risk prediction forecast for the plurality of future time periods.
a mental process” because calculating the likelihood of a cardiac arrest or asystole event with an estimated risk score based on physiological data received over a time period for a patient, predicting future risk that a patient will experience a cardiac event, reviewing physiological readings taken from the patient, monitoring natural bodily functions, a healthcare provider deciding to provide medical services, medical prevention and intervention all relates to observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-46 (similarly for dependent claims 48-92, and 176-182) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
Dependent Claims 26, 27, 72 and 73 add additional limitations, for example Claim 26 and 72 loop trajectory of the physiological parameter data for a patient, measuring levels of trajectory values in first time period compared to second time period among control groups, characterization or classifications to determine risk of bifurcation state, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 47. Claims 180-182 describes determining data such as generating using a Monte Carlo method, applying a Kalman filter and combining a portion of physiological measurements in a multivariate parameter signal. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the 
In the present case, for representative independent claim 1 (similar to claims 47, 93 and 94), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for estimating a medical event, the system (conventional computer implementation as noted below, see MPEP § 2106.05(f)) comprising:
a medical device comprising one or more sensors configured to sense physiological parameter data of a subject; and
a non-transitory computer-readable storage medium in communication with one or more processors and the medical device, the non-transitory computer-readable storage medium having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to perform operations comprising:
receiving at least one signal comprising the physiological parameter data of the subject (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec),
extracting a plurality of physiological measurements from the physiological parameter data of the subject,
processing the plurality of physiological measurements to generate a risk prediction forecast for a plurality of future time periods, each of the plurality of future time periods extending from a current time to a future time after a current cardiac cycle and having a respective event estimation of risk score indicating a probability of a potential medical event to occur within a respective future time period, and
providing an output based at least in part on the risk prediction forecast for the plurality of future time periods.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes one or more processors, a non-transitory computer-readable storage medium, computing device, and user interface, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “receiving at least one signal comprising the physiological parameter data of the subject”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “extracting a plurality of physiological measurements from the physiological parameter data of the subject,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 47, 93 and 94 (similar to claim 1) does not have any additional elements.
For claims 1 (similar to claims 47, 93 and 94), regarding the additional limitation “a medical device comprising one or more sensors configured to sense physiological parameter data of a subject” 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-94 and 176-183 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-46, 176-182 and analogous independent claim 47 with its dependent claims 48-92, analogous independent claims 93-94 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the one or more processors, a non-transitory computer-readable storage medium, computing device, and user interface, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Id.). 
Regarding the additional limitation “extracting a plurality of physiological measurements from the physiological parameter data of the subject,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 1 and analogous independent claims 47, 93 and 94 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Independent claim 1 and analogous independent claims 47, 93 and 94, regarding the additional limitation of “a medical device comprising one or more sensors configured to sense physiological parameter data of a subject” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-94 and 176-183 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 31-32, 47-48, 77-78, 93-94, 177-178 and 181-182 are rejected under 35 U.S.C. 103(a) as being unpatentable over John (US 2008/0188763 A1) in view of Saeed (US 9,167,968 B2) further in view of Phillipps (US 2014/0358825 A1).
Claim 1:
John discloses a system for estimating a medical event (See Fig. 1-Fig. 3 and in [P0063] a signal processor such as the control module 518 is in electronic communication with said signal conditioning circuit, and the signal processor can perform cardiac state estimation using the control program 519 and either the state module 568 or control law module 572 of the diagnostic module 516.), the system comprising:
a medical device comprising one or more sensors configured to sense physiological parameter data of a subject (See devices worn like a patches and implanted with sensors in P0035-P0037, Fig. 1A.): and

a non-transitory computer-readable storage medium in communication with one or more processors and the medical device, the non-transitory computer-readable storage medium having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations (Taught as programmed modules and processor in P0036, P0039, Fig. 1B-Fig. 4.) comprising:

receiving at least one signal comprising the physiological parameter data of the subject,(In [P0039] The sensing module 510 controls the sensing of signals (including patient state related data) from the human patient and typically includes amplifiers, multiplexers, and other electronic circuitry related to communication with the sensors 506 and contacts 509A, 509B and 509C. Also, see Fig. 1A (Items 510 and 530).),

extracting a plurality of physiological measurements from the physiological parameter data of the subject (In [P0045-P0046] The output of the signal conditioning can be sent to the feature extraction module 514 for detection and measurement of relevant features of the data.), and

the risk prediction forecast for the plurality of future time periods (Early prediction and detection serve as predicted forecasting in P0007 and in [P0056] The statistics module 559 and/or multivariate module 562 can allow future values to be projected or forecasted values derived from past data using equations derived from associative or regression analysis. In [0186] Spectral measures of heart-rate variability have also been shown to be useful in detecting and quantifying a number of cardiac abnormalities. Abnormal measures of heart rate variability (HRV) have been shown to be good predictors of outcome in acute myocardial infarction, stroke, head trauma, and risk of mortality in the elderly.).

Although John teaches risk prediction forecast for the future as mentioned above, Saeed further teaches using other physiological measurements for extending the risk prediction in the future or processing the plurality of physiological measurements to generate a risk prediction forecast (In column 6, lines 30-43 the Individual parameters' scores and vital values contribute to the overall patient index score, where the parameters scores is from sensed physiological measurements (See column 1, lines 66 to column 2, line 9.). Also see total Vitals and SAPS scores in Fig. 5.) for a plurality of future time periods, each of the plurality of future time periods extending from a current time to a different respective future time (Sensed physiological parameters and the composite acuity score, as current key information triggering the current critical condition correlate to future patient indices mentioned in column 5, line 59 to column 6, line 3, also ECG data as cardiac cycle (column 3, lines 12-17).) and having a respective event estimation of risk score indicating a probability of a potential medical event to occur within a respective future time period (Taught in column 8, lines 4-29 as continually updated composite scores indicating the wellbeing of the patient and predicts 
Saeed teaches that it is known in the art of coronary care before the effective filing date of the invention to generate a risk prediction forecast for a plurality of future time periods, each of the plurality of future time periods extending from a current time to a future time after a current cardiac cycle and having a respective event estimation of risk score indicating a probability of a potential medical event to occur within a respective future time period to utilize ICU components to help recognize the impact multiple organ failure would have on a patient’s chance of surviving. 
Therefore, it would have been obvious to one of ordinary skill in the art of coronary care before the effective filing date of the invention to modify the system of John to generate a risk prediction forecast for a plurality of future time periods, each of the plurality of future time periods extending from a current time to a future time after a current cardiac cycle and having a respective event estimation of risk score indicating a probability of a potential medical event to occur within a respective future time period, as taught by Saeed, to utilize ICU components to help recognize the impact multiple organ failure would have on a patient’s chance of surviving.
Phillipps further teaches a display device, using a machine learning classifier, causing the display device to present a graphical user interface indicating (See a graphical user interface (GUI) in P0045. See classes and classification of machine learning in [P0046, P0067] the results module 102 provides and/or accesses a machine learning framework allowing the results module 102 and/or clients 104 to request machine learning ensembles, to make analysis requests, and to receive machine learning results, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, or other results.) the risk prediction forecast.

Claims 2 and 48:
John discloses:
wherein the physiological parameter data comprises ECG data (ECG is taught in P0046, P0190.).

Claim 31:
John discloses:
wherein the medical device comprises a defibrillator (Taught in P0004, P0062 and P0093.).

Claims 32 and 78:
John discloses:
wherein the medical devices comprises a wearable medical device, wherein the one or more sensors comprise a plurality of ECG sensors, wherein the physiological parameter data of the subject comprises ECG data, and wherein the potential medical event comprises a cardiac event (Taught in P0037, P0046. P0190.).

Claim 47:
John discloses a method for medical premonitory event estimation (See Fig. 1-Fig. 3 and in [P0063] a signal processor such as the control module 518 is in electronic communication with said signal conditioning circuit, and the signal processor can perform cardiac state estimation using the control program 519 and either the state module 568 or control law module 572 of the diagnostic module 516.), the method comprising:
receiving, by one or more processors from a medical device, physiological parameter data of a subject sensed by one or more sensors of the medical device (See devices worn like a patches and implanted with sensors in P0035-P0037, Fig. 1A. In [P0039] The sensing module 510 controls the sensing of signals (including patient state related data) from the human patient and typically includes amplifiers, multiplexers, and other electronic circuitry related to communication with the sensors 506 and contacts 509A, 509B and 509C. Also, see Fig. 1A (Items 510 and 530).),

extracting, by the one or more processors, a plurality of physiological measurements from the physiological parameter data of the subject (In [P0045-P0046] The output of the signal conditioning can be sent to the feature extraction module 514 for detection and measurement of relevant features of the data.), and

causing, by the one or more processors, the risk prediction forecast for the plurality of future time periods (Early prediction and detection serve as predicted forecasting in P0007 and in [P0056] The statistics module 559 and/or multivariate module 562 can allow future values to be projected or forecasted values derived from past data using equations derived from associative or regression analysis. In [0186] Spectral measures of heart-rate variability have also been shown to be useful in detecting and quantifying a number of cardiac abnormalities. Abnormal measures of heart rate variability (HRV) have been shown to be good predictors of outcome in acute myocardial infarction, stroke, head trauma, and risk of mortality in the elderly.).

Although John teaches risk prediction forecast for the future as mentioned above, Saeed further teaches using other physiological measurements for extending the risk prediction in the future by the one or more processors or processing, by the one or more processors, the plurality of physiological measurements to generate a risk prediction forecast (In column 6, lines 30-43 the Individual parameters' scores and vital values contribute to the overall patient index score, where the parameters scores is from sensed physiological measurements (See column 1, lines 66 to column 2, line 9.). Also see total Vitals and SAPS scores in Fig. 5.) for a plurality of future time periods, each of the plurality of future time periods extending from a current time to a different respective future time (Sensed physiological parameters and the composite acuity score, as current key information triggering the current critical condition correlate to future patient indices mentioned in column 5, line 59 to column 6, line 3, also ECG data as cardiac cycle (column 3, lines 12-17).) and having a respective event estimation of risk score indicating a probability of a potential medical event to occur within a respective future time period (Taught in column 8, lines 4-29 as continually updated composite scores indicating the wellbeing of the patient and predicts when the worsening physiological trend would reach the point indicating that intervention is necessary.).

Therefore, it would have been obvious to one of ordinary skill in the art of coronary care before the effective filing date of the invention to modify the system of John to generate a risk prediction forecast for a plurality of future time periods, each of the plurality of future time periods extending from a current time to a future time after a current cardiac cycle and having a respective event estimation of risk score indicating a probability of a potential medical event to occur within a respective future time period, as taught by Saeed, to utilize ICU components to help recognize the impact multiple organ failure would have on a patient’s chance of surviving.
Phillipps further teaches using a machine learning classifier, a display to present a graphical user interface indicating (See a graphical user interface (GUI) in P0045. See classes and classification of machine learning in [P0046, P0067] the results module 102 provides and/or accesses a machine learning framework allowing the results module 102 and/or clients 104 to request machine learning ensembles, to make analysis requests, and to receive machine learning results, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, or other results.) the risk prediction forecast.
Therefore, it would have been obvious to one of ordinary skill in the art of user interface for machine learning before the effective filing date of the invention to modify the system of John and Saeed to have a GUI using a machine learning classifier to generate predicted results of events, as taught by Phillipps, to dynamically display medical model interpretations and predictions.
Claim 77:
John discloses:
wherein the medical device comprises a defibrillator (Taught in P0004, P0062 and P0093.).
Claim 93:
John discloses a system for medical event estimation (See Fig. 1-Fig. 3 and in [P0063] a signal processor such as the control module 518 is in electronic communication with said signal conditioning circuit, and the signal processor can perform cardiac state estimation using the control program 519 and either the state module 568 or control law module 572 of the diagnostic module 516.), the system comprising:
a medical device comprising one or more sensors configured to sense physiological parameter data of a subject (See devices worn like a patches and implanted with sensors in P0035-P0037, Fig. 1A.); and

at least one non-transitory computer-readable storage medium in communication with at least one processor and the medical device, the at least one non-transitory computer-readable storage medium having instructions stored thereon which, when executed by the at least one processor, cause the at least one processor to perform operations (Taught as programmed modules and processor in P0036, P0039, Fig. 1B-Fig. 4.) comprising:

receiving at least one signal comprising the physiological parameter data of the subject (In [P0039] The sensing module 510 controls the sensing of signals (including patient state related data) from the human patient and typically includes amplifiers, multiplexers, and other electronic circuitry related to communication with the sensors 506 and contacts 509A, 509B and 509C. Also, see Fig. 1A (Items 510 and 530).),

extracting a plurality of physiological measurements from the physiological parameter data of the subject (In [P0045-P0046] The output of the signal conditioning can be sent to the feature extraction module 514 for detection and measurement of relevant features of the data.), and

the risk prediction forecast for the plurality of future time periods (Early prediction and detection serve as predicted forecasting in P0007 and in [P0056] The statistics module 559 and/or multivariate module 562 can allow future values to be projected or forecasted values derived from past data using equations derived from associative or regression analysis. In [0186] Spectral measures of heart-rate variability have also been shown to be useful in detecting and quantifying a number of cardiac abnormalities. Abnormal measures of heart rate variability (HRV) have been shown to be good predictors of outcome in acute myocardial infarction, stroke, head trauma, and risk of mortality in the elderly.).

, Saeed further teaches using other physiological measurements for extending the risk prediction in the future or processing the plurality of physiological measurements to generate a risk prediction forecast (In column 6, lines 30-43 the Individual parameters' scores and vital values contribute to the overall patient index score, where the parameters scores is from sensed physiological measurements (See column 1, lines 66 to column 2, line 9.). Also see total Vitals and SAPS scores in Fig. 5.) for a plurality of future time periods, each of the plurality of future time periods extending from a current time to a different respective future time (Sensed physiological parameters and the composite acuity score, as current key information triggering the current critical condition correlate to future patient indices mentioned in column 5, line 59 to column 6, line 3, also ECG data as cardiac cycle (column 3, lines 12-17).) and having a respective event estimation of risk score indicating a probability of a potential medical event to occur within a respective future time period (Taught in column 8, lines 4-29 as continually updated composite scores indicating the wellbeing of the patient and predicts when the worsening physiological trend would reach the point indicating that intervention is necessary.).
Saeed teaches that it is known in the art of coronary care before the effective filing date of the invention to generate a risk prediction forecast for a plurality of future time periods, each of the plurality of future time periods extending from a current time to a future time after a current cardiac cycle and having a respective event estimation of risk score indicating a probability of a potential medical event to occur within a respective future time period to utilize ICU components to help recognize the impact multiple organ failure would have on a patient’s chance of surviving. 
Therefore, it would have been obvious to one of ordinary skill in the art of coronary care before the effective filing date of the invention to modify the system of John to generate a risk prediction forecast for a plurality of future time periods, each of the plurality of future time periods extending from 
Phillipps further teaches a display device, using a machine learning classifier, causing the display device to present a graphical user interface indicating (See a graphical user interface (GUI) in P0045. See classes and classification of machine learning in [P0046, P0067] the results module 102 provides and/or accesses a machine learning framework allowing the results module 102 and/or clients 104 to request machine learning ensembles, to make analysis requests, and to receive machine learning results, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, or other results.) the risk prediction forecast.
Therefore, it would have been obvious to one of ordinary skill in the art of user interface for machine learning before the effective filing date of the invention to modify the system of John and Saeed to have a GUI using a machine learning classifier to generate predicted results of events, as taught by Phillipps, to dynamically display medical model interpretations and predictions.
Claim 94:
John discloses a system for medical event estimation (See Fig. 1-Fig. 3 and in [P0063] a signal processor such as the control module 518 is in electronic communication with said signal conditioning circuit, and the signal processor can perform cardiac state estimation using the control program 519 and either the state module 568 or control law module 572 of the diagnostic module 516.), the system comprising:
a medical device comprising one or more sensors configured to sense physiological parameter data of a subject (See devices worn like a patches and implanted with sensors in P0035-P0037, Fig. 1A.): and

at least one non-transitory computer-readable storage medium in communication with at least one processor and the medical device, the at least one non-transitory computer-readable storage medium having instructions stored thereon which, when executed by the at least one processor, cause the at least one processor to perform operations (Taught as programmed modules and processor in P0036, P0039, Fig. 1B-Fig. 4.) comprising:

receiving at least one signal comprising the physiological parameter data of the subject (In [P0039] The sensing module 510 controls the sensing of signals (including patient state related data) from the human patient and typically includes amplifiers, multiplexers, and other electronic circuitry related to communication with the sensors 506 and contacts 509A, 509B and 509C. Also, see Fig. 1A (Items 510 and 530).),

extracting a plurality of physiological measurements from the physiological parameter data of the subject (In [P0045-P0046] The output of the signal conditioning can be sent to the feature extraction module 514 for detection and measurement of relevant features of the data.), and

the risk prediction forecast for the plurality of future time periods (Early prediction and detection serve as predicted forecasting in P0007 and in [P0056] The statistics module 559 and/or multivariate module 562 can allow future values to be projected or forecasted values derived from past data using equations derived from associative or regression analysis. In [0186] Spectral measures of heart-rate variability have also been shown to be useful in detecting and quantifying a number of cardiac abnormalities. Abnormal measures of heart rate variability (HRV) have been shown to be good predictors of outcome in acute myocardial infarction, stroke, head trauma, and risk of mortality in the elderly.).
Although John teaches risk prediction forecast for the future as mentioned above, Saeed further teaches using other physiological measurements for extending the risk prediction in the future or processing the plurality of physiological measurements to generate a risk prediction forecast (In column 6, lines 30-43 the Individual parameters' scores and vital values contribute to the overall patient index score, where the parameters scores is from sensed physiological measurements (See column 1, lines 66 to column 2, line 9.). Also see total Vitals and SAPS scores in Fig. 5.) for a plurality of future time periods, each of the plurality of future time periods extending from a current time to a different respective future time (Sensed physiological parameters and the composite acuity score, as current key information triggering the current critical condition correlate to future patient indices mentioned in column 5, line 59 to column 6, line 3, also ECG data as cardiac cycle (column 3, lines 12-17).) and having a respective event estimation of risk score indicating a probability of a potential medical event to occur within a respective future time period (Taught in column 8, lines 
Saeed teaches that it is known in the art of coronary care before the effective filing date of the invention to generate a risk prediction forecast for a plurality of future time periods, each of the plurality of future time periods extending from a current time to a future time after a current cardiac cycle and having a respective event estimation of risk score indicating a probability of a potential medical event to occur within a respective future time period to utilize ICU components to help recognize the impact multiple organ failure would have on a patient’s chance of surviving. 
Therefore, it would have been obvious to one of ordinary skill in the art of coronary care before the effective filing date of the invention to modify the system of John to generate a risk prediction forecast for a plurality of future time periods, each of the plurality of future time periods extending from a current time to a future time after a current cardiac cycle and having a respective event estimation of risk score indicating a probability of a potential medical event to occur within a respective future time period, as taught by Saeed, to utilize ICU components to help recognize the impact multiple organ failure would have on a patient’s chance of surviving.
Phillipps further teaches a display device, using a machine learning classifier, causing the display device to present a graphical user interface indicating (See a graphical user interface (GUI) in P0045. See classes and classification of machine learning in [P0046, P0067] the results module 102 provides and/or accesses a machine learning framework allowing the results module 102 and/or clients 104 to request machine learning ensembles, to make analysis requests, and to receive machine learning results, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, or other results.) the risk prediction forecast.

Claim 177:
Although Phillipps teaches the graphical user interface as mentioned above, John discloses:
further indicates output comprises instructions for an external defibrillator to apply treatment to the subject (Taught in P0004, collecting data and intervention in P0062 and time, duration and pacing in P0093.).
Therefore, it would have been obvious to one of ordinary skill in the art of user interface for machine learning before the effective filing date of the invention to modify the system of John, Saeed and Phillips to have a GUI when applying defibrillator treatment, as taught by Phillipps, to dynamically display medical model interpretations and predictions.
Claim 178:
John further teaches:
wherein the output comprises an indication of a likelihood of risk associated to high risk or low risk (Taught as heart histogram data in high range in P0081 , P0130.)

Claim 181:
John further teaches:
combining at least a portion of the plurality of physiological measurements in a multivariate parameter signal (In [P0056] The statistics module 559 and/or multivariate module 562 can allow future values to be projected or forecasted values derived from past data using equations derived from associative or regression analysis.).

Claim 182:
John further teaches:
wherein the operations comprise: combining at least a portion of the plurality of physiological measurements in a multivariate parameter signal (See physiological state in P0032, P0141. In The statistics module 559 and/or multivariate module 562 can allow future values to be projected or forecasted values derived from past data using equations derived from associative or regression analysis.).


Claims 3-17, 20, 22-25, 31, 33-36, 43, 46, 49-63, 66, 68-70, 77, 79-82, 86 and 91 are rejected under 35 U.S.C. 103(a) as being unpatentable over John (US 2008/0188763 A1) in view of Saeed (US 9,167,968 B2) in view of Phillipps (US 2014/0358825 A1) further in view of Brockway (US 2009/0275848 A1).
Claims 3 and 49:
Brockway discloses:
wherein the physiological parameter data comprises at least one of blood pressure data, heart rate data, thoracic impedance data, pulse oxygen level data, respiration rate data, heart sound data, lung sound data, and activity level data (Measured ECG signal is taught in P0044 and heart rate in P042.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillipps to have at least one of blood pressure data, heart rate data, thoracic impedance data, pulse oxygen level data, respiration rate data, heart sound data, lung sound data, and activity level data, as taught by Brockway, to quickly treat potential heart attack patients with other pre-existing conditions.
Claims 4 and 50:
Brockway discloses:
wherein the potential medical event comprises a cardiac event (Measured cardiac signal and cardiac function is taught in P0042, P0044.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have the potential medical event as a cardiac event, as 
Claims 5 and 51:
Brockway discloses:
wherein the cardiac event comprises at least one of an ectopic beat, a run of ectopic beats, a ventricular tachycardia, a bradycardia, asystole, and a T-wave abnormality (In P0033 noisy data detects ectopic beats (for example, caused by premature ventricular contractions). See Fig. 5A, Fig. B, Fig. 7A, Fig. 7B, T-wave alternans amplitude data versus heart rate.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have a T-wave abnormality, as taught by Brockway, to quickly treat potential heart attack patients with other pre-existing heart conditions.
Claims 6 and 52:
Brockway discloses:
wherein the potential medical event comprises at least one of a plurality of medical events, an increase in a rate of medical events, and/or an increase in an intensity of medical events (Trending in Fig. 5A-5C, P0050-P0051, serves as an increase in a rate of medical events, and/or an increase in an intensity of medical events.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have increase in a rate of medical events, as taught by Brockway, to quickly assess potential heart attack patients in a timely manner.
Claims 7 and 53:
Brockway discloses:
wherein the potential medical event is defined in a multidimensional parameter space comprising the physiological parameter data and at least one other type of physiological parameter data and/or demographic data of the subject (The physiological signal data monitoring effects of cardiovascular, prescription therapy regimen is taught in P0007, P0022.).


Claims 8 and 54:
Brockway further discloses:
wherein the one or more processors (Processor shown in Fig. 9, P0097) perform operations comprising: calculating a plurality of different event estimation of risk score associated with the potential medical event for the subject within the respective future time period based at least partly on the physiological parameter data (Estimating cardiac burden may represent an indicator of cardiac instability or patient vulnerability taught in [P0057], where cardiac signal data may be measured in response to a detected physiologic trigger, or in response to a manual trigger, as might be initiated by the patient or by a health care provider.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have at calculating a plurality of different event estimation of risk score associated with the potential medical event for the subject within the respective future time period based, as taught by Brockway, to have consistent and reliable knowledge of a patient’s treatment in a timely manner.
Claims 9 and 55:
Brockway further discloses:
wherein the one or more processors (Processor shown in Fig. 9, P0097) perform operations comprising:
calculating a plurality of different event estimation of risk associated with a plurality of different potential medical events for the subject within the respective future time period based at least partly on the physiological parameter data (In [P0045] sensitivity of cardiac function to sympathetic drive can be calculated at various periods of time. In various implementations, sympathetic drive can be estimated from a heart rate variability measurement or parameter determined from the cardiac signal.).


Claims 10 and 56:
Brockway further discloses:
wherein generating the risk prediction forecast comprises calculating a criticality score indicating a significance of the potential medical event with respect to at least one other potential medical event (The risk trend (Item 560) shown in Fig. 5C, mentioned in P0051, where two ventricular episodes (Items 550, 555) serve as indicating a significance of the potential medical event with respect to at least one other potential medical event.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have calculating a criticality score indicating a significance of the potential medical event with respect to at least one other potential medical event, as taught by Brockway, to have consistent and reliable knowledge with the efficacy of a prescribed medication in a timely manner.
Claim 11:
Brockway further discloses:
wherein the output comprises a confidence score compromising a percentage of a chance that the potential that the potential medical event occurs within the respective future time period (See abstract and trending over time in P0006, P0068. (See Fig. 5C mentioned in P0046, as ratio of change and in P0048 the indicator of a degree of cardiac risk construe metric, P0049-P0051.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software  a confidence score that the potential medical event occurs over time, as taught by Brockway, to rely upon basic mathematical computations versus time while scoring the medical event.
Claims 12 and 58:
Brockway further discloses:
wherein the one or more processors perform operations comprising:
determining that the event estimation of risk score satisfies one or more event estimation of risk thresholds for the respective future time period; and
determining a response to the potential medical event based at least partly on the one or more event estimation of risk thresholds determined to be satisfied (Taught as exceeded predetermined threshold of a cardiac risk trend mentioned in P0036, P0049, P0051.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have event estimation of risk thresholds for the respective future time period for determining a response to the potential medical event, as taught by Brockway, to rely upon basic mathematical computations while scoring the medical event.
Claims 13 and 59:
Brockway discloses:
wherein the response to the potential medical event comprises at least one of informing the subject of advanced diagnostics, advising the subject against removal of equipment, advising the subject of a behavior modification, alerting a medical professional, and preparing the medical device for treatment (In [P0051] an alert may be provided (e.g., to a health care professional or to the patient) when the cardiac risk trend meets or exceeds 560 the threshold 545, so that therapeutic interventions may be initiated or modified in an attempt to prevent sudden cardiac death.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to advising the subject of a behavior modification, as 
Claims 14 and 60:
Brockway discloses:
wherein each of the one or more event estimation of risk thresholds compromise at least one confidence threshold comprising a required probability that the potential medical event occurs within the respective future time period and at least one criticality threshold comprising a required significance of the potential medical event with respect to at least one other potential medical event (In P0045, predicting patient cardiac instability and heart rate history (e.g., acceleration and deceleration) can be tracked, and data corresponding to periods where heart rates are accelerating or decelerating can be analyzed serve as confidence threshold including a required probability. Also see P0066.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have a required probability that the potential medical event occurs within the respective future time period and criticality threshold, as taught by Brockway, to rely upon basic mathematical computations while scoring the medical event.
Claims 15 and 61:
Brockway discloses:
wherein the one or more event estimation of risk thresholds comprise a plurality of different event estimation of risk thresholds for the respective future time period (In P0026] the cardiac or cardiovascular signal may be measured at multiple periods in time, such as over several seconds, minutes, hours, days, weeks, months, or years, and each recording may include information corresponding to multiple cardiac cycles.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have event estimation of risk thresholds, as taught by Brockway, to rely upon basic mathematical computations while scoring the medical event.
Claim 16 and 62:
Brockway discloses:
wherein the one or more event estimation of risk thresholds for a first time period are different than the one or more event estimation of risk thresholds for a second time period (See risk trend verses time increase from March to April in Fig. 5C, P0050-P0052.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have event estimation of risk thresholds, as taught by Brockway, to rely upon basic mathematical computations while scoring the medical event.
Claims 17 and  63:
Brockway discloses:
wherein the response to the potential medical event for the subject occurring within a first respective future time period is different that the  response to the potential medical event for the subject occurring within a second respective future time period (Fig. 5C and alerting modified therapeutic intervention determine response in [P0051] an alert may be provided (e.g., to a health care professional or to the patient) when the cardiac risk trend meets or exceeds 560 the threshold 545, so that therapeutic interventions may be initiated or modified in an attempt to prevent sudden cardiac death, as may be caused by ventricular fibrillation episodes.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have the subject occurring within a second respective future time period, as taught by Brockway, to rely upon basic mathematical computations while determining future medical events.
Claim 20:
Brockway discloses:
wherein the one or more processors perform operations comprising:
setting the one or more event estimation of risk thresholds based at least partly on historical patient data collected from a plurality of patients (Taught as studies among patients in P0002, P0045.).
Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have estimation of risk thresholds based on historical 
Claim 22:
Brockway further discloses:
wherein the one or more processors perform operations comprising:
calculating the event estimation of risk score at periodic time intervals (Taught as predetermined interval periods in P0057.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have periodic time intervals, as taught by Brockway, to rely upon basic mathematical computations while determining future medical events.
Claim 23:
Brockway further discloses:
wherein the one or more processors perform operations comprising:
calculating the event estimation of risk score is at dynamic time intervals, wherein a duration of the dynamic time intervals is based at least partly on the event estimation of risk score (Taught as predetermined interval periods in P0057, where weeks, months and years construe dynamic time intervals.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have periodic time intervals for the risk score, as taught by Brockway, to rely upon basic mathematical computations while determining future medical events.
Claim 24:
Brockway further discloses:
wherein the one or more processors perform operations comprising:
continuously calculating the event estimation of risk score (Taught in abstract and as calculating a period between recurring periodic features of the cardiac signal, where the 

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have calculating the event estimation of risk score, as taught by Brockway, to rely upon basic mathematical computations while determining future medical events.
Claims 25 and 71:
Brockway further discloses:
wherein the calculating the event estimation of risk score comprises applying a logistic regression model to the physiological parameter data to determine the event estimation of risk (Taught as autoregressive model in P0051.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have calculating the event estimation of risk score, as taught by Brockway, to rely upon basic mathematical computations while determining future medical events.
Claim 70:
Brockway further discloses:
continuously calculating, by the one or more processors, the event estimation of risk score (Taught in abstract and as calculating a period between recurring periodic features of the cardiac signal, where the recurring periodic features correspond to a portion of the patient's cardiac cycle in P0061, where weeks, months and years construe continuously calculated.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have calculating the event estimation of risk score, as 
Claim 33:
Brockway discloses:
a communications network configured to communicate at least one of the physiological parameter data and the event estimation of risk score  from the medical device to an another computing device (See Fig. 1, P0036, alerting and network communications with health care professional.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have calculating the event estimation of risk score, as taught by Brockway, to rely upon basic mathematical computations while determining future medical events.
Claim 34:
Brockway discloses:
a display for displaying a time-based visual indicator of the event estimation of risk score for the plurality of time periods (See Fig. 5C, Risk trend over time mentioned in P0051.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have a time-based visual indicator, as taught by Brockway, to rely upon basic mathematical computations while determining future medical events.
Claim 35:
Brockway discloses:
wherein the one or more processors perform operations comprising:
a response to the potential medical event based at least partly on the event estimation of risk score (Taught in P0024, and cardiac signal data may be measured in response to a detected physiologic trigger, or in response to a manual trigger in P0057. In [P0045] sensitivity of cardiac function to sympathetic drive can be calculated at various periods of time. In various implementations, sympathetic drive can be estimated from a heart rate variability measurement or parameter determined from the cardiac signal, also see P0036.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have a response to the potential medical event based on a estimation of risk score, as taught by Brockway, to have consistent and reliable knowledge with the efficacy of a prescribed medication in a timely manner.
Claims 36 and 86:
Brockway discloses:
wherein the response to the potential medical event comprise providing an instruction to the subject to contact a medical professional (In [P0054] the health care professional can use trending information to determine if a specific therapy is working for a patient, or if an alternate therapy should be considered. In other implementations, the trending information can be used to determine if a patient is adhering to dietary requirements or therapy routines.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have a response to the potential medical event based on a estimation of risk score, as taught by Brockway, to have medical knowledge from healthcare providers in a timely manner.
Claims 41 and 91:
Brockway discloses:
wherein the response to the potential medical event comprise at least one of informing the subject of advanced diagnostics, advising the subject against removal of equipment, advising the subject of a behavior modification, alerting a medical professional, and preparing the medical device for treatment (Taught as alert of disease worsening, P0026 and alerting health care professional (110) in P0036.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software 
Claims 43 and 82:
Brockway discloses:
wherein the plurality of future time period comprise at least one time period of less than about ten minutes, at least one time period of less than about one hour, at least one time period of less than about three hours, at least one time period of less than about one day, at least one time period of less than about one week, and at least one time period of less than about one month (In P0026] the cardiac or cardiovascular signal may be measured at multiple periods in time, such as over several seconds, minutes, hours, days, weeks, months, or years, and each recording may include information corresponding to multiple cardiac cycles.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have a plurality of time period, as taught by Brockway, to consider other avenues of treatment when a path of treatment has been exhausted.
46.     Claims 46 and 81:
Brockway discloses:
wherein the plurality of future time periods comprise a plurality of future time periods of less than four hours (In P0026] the cardiac or cardiovascular signal may be measured at multiple periods in time, such as over several seconds, minutes, hours, days, weeks, months, or years, and each recording may include information corresponding to multiple cardiac cycles.).
Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have a plurality of time period, as taught by Brockway, to consider other avenues of treatment when a path of treatment has been exhausted.
Claim 57:
Brockway further discloses:
wherein generating the risk prediction forecast comprises calculating a confidence score comprising a probability that the potential medical event occurs within the respective future time period (See abstract and trending over time in P0006, P0068. (See Fig. 5C mentioned in P0046, as ratio of change and in P0048 the indicator of a degree of cardiac risk construe metric, P0049-P0051.).

Therefore, it would have been obvious to one of ordinary skill in the art of heart monitoring devices before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have a probability that the potential medical event occurs within the respective future time period, as taught by Brockway, to have consistent and reliable knowledge with the efficacy of a prescribed medication in a timely manner.

Claim 66:
Brockway discloses:
setting, by the one or more processors, the one or more event estimation of risk thresholds based at least partly on historical patient data collected from a plurality of patients (Taught as studies among patients in P0002, P0045.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have estimation of risk thresholds based on historical patient data, as taught by Brockway, to have consistent and reliable knowledge with the efficacy of a prescribed medication in a timely manner.
Claim 68:
Brockway further discloses:
calculating, by the one or more processors, the event estimation of risk score at periodic time intervals (Taught as predetermined interval periods in P0057.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have periodic time intervals for the risk score, as 
Claim 69:
Brockway further discloses:
calculating, by the one or more processors, the event estimation of risk score is at dynamic time intervals, wherein a duration of the dynamic time intervals is based at least partly on the event estimation of risk score (Taught as predetermined interval periods in P0057.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have periodic time intervals for the risk score, as taught by Brockway, to rely upon basic mathematical computations while determining future medical events.
Claim 79:
Brockway discloses:
communicating, by a communications network, at least one of the physiological parameter data and the event estimation of risk score from the medical device to an another computing device (See Fig. 1, P0036, alerting and network communications with health care professional.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiac risk management at the time of the invention to modify the method, software and system of John, Saeed and Phillips to have an another computing device, as taught by Brockway, to consider other avenues of treatment when a path of treatment has been exhausted.
Claim 80:
Although Phillipps teaches wherein graphical user interface comprises, as mentioned above, Brockway further discloses:
a time-based visual indicator of the event estimation of risk score for the plurality of future time periods (See Fig. 5C, Risk trend over time mentioned in P0051. See threshold score in P0036.).


Claim 85:
Although teaches risk score as mentioned above, Brockway discloses:
determining a response to the potential medical event based at least partly on the event estimation of risk score (Taught in P0024, and cardiac signal data may be measured in response to a detected physiologic trigger, or in response to a manual trigger in P0057. In [P0045] sensitivity of cardiac function to sympathetic drive can be calculated at various periods of time. In various implementations, sympathetic drive can be estimated from a heart rate variability measurement or parameter determined from the cardiac signal.).

Therefore, it would have been obvious to one of ordinary skill in the art of heart monitoring devices before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have a probability that the potential medical event occurs within the respective future time period, as taught by Brockway, to have consistent and reliable knowledge with the efficacy of a prescribed medication in a timely manner.

Claim 179 is rejected under 35 U.S.C. 103(a) as being unpatentable over John (US 2008/0188763 A1) in view of Saeed (US 9,167,968 B2) in view of Phillipps (US 2014/0358825 A1) further in view of McAleer (US 2009/0054741 A1).

Claim 179:
McAleer further teaches:
wherein the first future time period ends before or when the second future time period begins (By giving warnings of deteriations of tested values over a baseline in P0101-P0104 and rolling average detecting chronic changes (P0114-P0115).)

.
Claims 18 and 64 are rejected under 35 U.S.C. 103(a) as being unpatentable over John (US 2008/0188763 A1) in view of Saeed (US 9,167,968 B2) in view of Phillipps (US 2014/0358825 A1) further in view of Boyer (US 2016/0093205 A1).
Claim 18:
Although John teaches teach wherein the one or more processors perform operations comprising: determining that the event estimation of risk score fails to satisfies at least one event estimation of risk threshold for the associated time period; receiving additional data of the subject as mentioned above, John does not explicitly teach:
and calculating an enhanced event estimation of risk score respective future with the potential medical event for the subject occurring within the respective future time period based at least partly on the physiological parameter data and the additional data.

Boyer teaches that it was old and well known in the art of medical device alarms at the time of the invention to have calculating an enhanced event estimation of risk score associated with the potential medical event for the subject occurring within the associated time period based at least partly on the physiological parameter data and the additional data to quickly assess potential heart attack patients in a timely manner. Taught in P0035-P0036, the modified early warning score (MEWS) serve as an enhanced event estimation of risk score associated with the potential medical event based on physiological parameter data and patient characteristic as additional data. Also see P0021-P0023.

Claim 64:
Although John teaches: determining, by the one or more processors, that the event estimation of risk score fails to satisfies at least one event estimation of risk threshold for the respective future time period; receiving, by the one or more processors, additional data of the subject as mentioned above, John does not explicitly teach:
calculating, by the one or more processors, an enhanced event estimation of risk score associated with the potential medical event for the subject occurring within the respective future time period based at least partly on the physiological parameter data and the additional data.

Boyer teaches that it was known in the art of medical device alarms at the time of the invention to have calculating an enhanced event estimation of risk score associated with the potential medical event for the subject occurring within the associated time period based at least partly on the physiological parameter data and the additional data to quickly assess potential heart attack patients in a timely manner. Taught in P0035-P0036, the modified early warning score (MEWS) serve as an enhanced event estimation of risk score associated with the potential medical event based on physiological parameter data and patient characteristic as additional data. Also see P0021-P0023.
Therefore, it would have been obvious to one of ordinary skill in the art of medical device alarms before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have calculating an enhanced event estimation of risk .
Claims 19, 65 and 87 are rejected under 35 U.S.C. 103(a) as being unpatentable over John (US 2008/0188763 A1) in view of Saeed (US 9,167,968 B2) in view of Phillipps (US 2014/0358825 A1) further in view of Chung (US 10,055,549 B2).
Claims 19 and 65:
John does not explicitly teach:
wherein the additional data comprises at least one of image data of the subject, audio data comprising the voice of the subject, and data based on a galvanic skin response of the subject.

Chung teaches that it was known in the art of cardiology sensor management at the time of the invention to have at least one of image data of the subject, audio data including the voice of the subject, and data based on a galvanic skin response of the subject to utilize standard smart phones to assess potential heart attack patients in a timely manner. Acoustic signal taught in column 18, lines 11-67, as electrode pads may have an adhesive contact with the skin and are firmly attached to the sensing device and to connect the skin with an acoustic sensor on the sensing device. See Fig. 13.
Therefore, it would have been obvious to one of ordinary skill in the art of cardiology sensor management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have at least one of image data of the subject, audio data including the voice of the subject, and data based on a galvanic skin response of the subject, as taught by Chung, to utilize standard smart phones to assess potential heart attack patients in a timely manner.
Claim 87:
John does not explicitly teach:
wherein the response to the potential medical event comprise providing an instruction to the subject to check a battery of a wearable medical device.

Chung teaches that it was known in the art of cardiology sensor management at the time of the invention to have determining response to the potential medical event includes providing an instruction to the subject to check a battery of the wearable medical device to utilize standard battery operation of a medical device for safety. Time point recording during battery recharge taught in column 6, lines 26-39, and battery depletion in column 17, lines 21-43. See Fig. 13.
Therefore, it would have been obvious to one of ordinary skill in the art of cardiology sensor management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have determining response to the potential medical event includes providing an instruction to the subject to check a battery of the wearable medical device, as taught by Chung, to utilize standard battery operation of a medical device for safety.
Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over John (US 2008/0188763 A1) in view of Saeed (US 9,167,968 B2) in view of Phillipps (US 2014/0358825 A1) further in view of Chung (US 10,055,549 B2).
Claim 37:
John does not explicitly teach:
a wearable medical device, wherein the response to the potential medical event includes providing an instruction to the subject to check a battery of the wearable medical device.

Chung teaches that it was known in the art of cardiology sensor management at the time of the invention to have determining response to the potential medical event includes providing an instruction to the subject to check a battery of the wearable medical device to utilize standard battery operation of a medical device for safety. Time point recording during 
Therefore, it would have been obvious to one of ordinary skill in the art of cardiology sensor management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have determining response to the potential medical event includes providing an instruction to the subject to check a battery of the wearable medical device, as taught by Chung, to utilize standard battery operation of a medical device for safety.
Claims 21, 26, 27, 30, 67, 72, 73, 76, 176 and 176 are rejected under 35 U.S.C. 103(a) as being unpatentable over John (US 2008/0188763 A1) in view of Saeed (US 9,167,968 B2) in view of Phillipps (US 2014/0358825 A1) further in view of Carlson (US 2010/0280335 A1).
Claim 21:
Although John teaches wherein the one or more processors perform operations comprising as mentioned above, John does not explicitly teach:
setting the one or more event estimation of risk thresholds based at least partly on input from a user.
Carlson teaches, in P0121-P0122, Fig. 3, that it was known in the art of patient sate machine learning before the effective filing date of the invention to have event estimation settings of risk thresholds based at least partly on input from a user to determine risk of bifurcation state to evaluate remotely locate patients experiencing degenerated cognitive abilities. 
Therefore, it would have been obvious to one of ordinary skill in the art of patient sate machine learning at the time of the invention to modify the method, software and system of John, Saeed and Phillips to have event estimation settings of risk thresholds based at least partly 
Claim 26:
Although John teaches wherein generating the risk prediction forecast comprises as mentioned above, John does not explicitly teach:
generating at least two generally orthogonal vectors based at least partly on the physiological parameter data;
processing the at least two generally orthogonal vectors to determine a loop trajectory of the physiological parameter data; and
identifying a trajectory bifurcation by:
characterizing a group of control loop trajectories that includes one or more loop trajectories obtained during a first time period;
characterizing a group of test loop trajectories that includes one or more loop trajectories obtained during a second time period that is subsequent to the first time period;
comparing the characterization of the group of control loop trajectories to the characterization of the group of test loop trajectories;
measuring a degree of trajectory bifurcation between the group of control loop trajectories and the group of test loop trajectories; and
calculating the event estimation of risk score based at least in part on the measure of the degree of trajectory bifurcation.
Carlson teaches that it was known in the art of patient sate machine learning at the time of the invention to have loop trajectory of the physiological parameter data for a patient, measuring levels of trajectory values in first time period compared to second time period among control groups or characterizations to determine risk viewed in a bifurcation state to assess and IMD 16 may be coupled to one lead with eight electrodes on the lead or three or more leads with the aid of bifurcated lead extensions. In [P0023-P0025] the support vector machine algorithm based algorithm defines a classification boundary in a feature space, determining a trajectory of the feature vectors within the feature space relative to the classification boundary, and generating an indication based on the trajectory of the feature vectors within the feature space, having classification boundaries serving as characterization of the group of test. See also P0202, P0227, Fig. 8A-Fig.11.
Therefore, it would have been obvious to one of ordinary skill in the art of patient sate machine learning before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have loop trajectory of the physiological parameter data for a patient, measuring levels of trajectory values in first time period compared to second time period among control groups or characterizations to determine risk viewed in a bifurcation state, as taught by Carlson, to assess and a suggest plan of action to treat potential heart attack patients in a timely manner.
Claims 27 and 73:
Although John teaches wherein generating the risk prediction forecast comprises as mentioned above, John does not explicitly teach:
calculating a first event estimation of risk score comprising a first criticality score for a first potential medical event; and
calculating a second event estimation of risk score comprising a second criticality score for a second potential medical event based at least partly on the first event estimation of risk score, wherein the first criticality score indicates that a significance of the first potential medical event is different than a significance of the second potential medical event.
Carlson teaches that it was known in the art of patient sate machine learning at the time of the invention to have calculating a second event estimation of risk score including a second criticality score for a second potential medical event based at least partly on the first event estimation of risk score, wherein the first criticality score indicates that a significance of the first potential medical event is different than a significance of the second potential medical event to assess and a suggest plan of action to treat potential heart attack patients in a timely manner. Taught as metric in abstract, separation metric as difference between first and second patient states in P0163, and evaluate the progression of the patient's condition, monitor the severity of the patient condition in P0214. See Fig. 4, Fig. 12.
Therefore, it would have been obvious to one of ordinary skill in the art of patient sate machine learning before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have calculating a second event estimation of risk score including a second criticality score for a second potential medical event based at least partly on the first event estimation of risk score, wherein the first criticality score indicates that a significance of the first potential medical event is different than a significance of the second potential medical event, as taught by Carlson, to assess and a suggest plan of action to treat potential heart attack patients in a timely manner.
Claims 30 and 76:
Although John teaches wherein generating the risk prediction forecast comprises as mentioned above, John does not explicitly teach:
receiving data indicating a viability of a patient; and determining a response to the potential medical event based at least partly on the viability of the patient.

Therefore, it would have been obvious to one of ordinary skill in the art of patient sate machine learning before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have event estimation settings of risk thresholds based at least partly on input from a user, as taught by Carlson, to assess and a suggest plan of action to treat patients experiencing multiple medical conditions.
Claim 67:
John does not explicitly teach:
Setting, by the processors, the one or more event estimation of risk thresholds based at least partly on input from a user.
Carlson teaches, in P0121-P0122, Fig. 3, that it was known in the art of patient sate machine learning at the time of the invention to have event estimation settings of risk thresholds based at least partly on input from a user to determine risk of bifurcation state to evaluate remotely locate patients experiencing degenerated cognitive abilities. 
Therefore, it would have been obvious to one of ordinary skill in the art of patient sate machine learning before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have event estimation settings of risk thresholds based at least partly on input from a user, as taught by Carlson, to evaluate remotely locate patients experiencing degenerated cognitive abilities.
Claim 72:
Although John teaches wherein generating the risk prediction forecast comprises as mentioned above, John does not explicitly teach:
generating at least two generally orthogonal vectors based at least partly on the physiological parameter data;
processing the at least two generally orthogonal vectors to determine a loop trajectory of the physiological parameter data; and
identifying a trajectory bifurcation by:
characterizing a group of control loop trajectories that comprised one or more loop trajectories obtained during a first time period;
characterizing a group of test loop trajectories that comprised one or more loop trajectories obtained during a second time period that is subsequent to the first time period;
comparing the characterization of the group of control loop trajectories to the characterization of the group of test loop trajectories;
trajectories and the group of test loop trajectories; and
calculating the event estimation of risk score based at least in part on the measure of the degree of trajectory bifurcation.
Carlson teaches that it was known in the art of patient sate machine learning at the time of the invention to have loop trajectory of the physiological parameter data for a patient, measuring levels of trajectory values in first time period compared to second time period among control groups or characterizations to determine risk of bifurcation state to assess and a suggest plan of action to treat potential heart attack patients in a timely manner. See evaluation metric in Abstract or severity metric in Fig. 15, P0124, first and second state indications (Items 168, 186) occur at subsequent time periods shown in Fig. 12, 211-215, and exemplary physiological IMD 16 may be coupled to one lead with eight electrodes on the lead or three or more leads with the aid of bifurcated lead extensions. In [P0023-P0025] the support vector machine algorithm based algorithm defines a classification boundary in a feature space, determining a trajectory of the feature vectors within the feature space relative to the classification boundary, and generating an indication based on the trajectory of the feature vectors within the feature space, having classification boundaries serving as characterization of the group of test. See also P0202, P0227, Fig. 8A-Fig.11.
Therefore, it would have been obvious to one of ordinary skill in the art of patient sate machine learning before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have loop trajectory of the physiological parameter data for a patient, measuring levels of trajectory values in first time period compared to second time period among control groups or characterizations to determine risk of bifurcation state, as taught by Carlson, to assess and a suggest plan of action to treat potential heart attack patients in a timely manner.
Claim 176:
Carlson teaches wherein the risk score comprises a criticality measure indicating a risk of the potential medical event and a confidence measure indicating a probability that the potential medical event occurs within the respective future time period.
Carlson teaches that it was known in the art of patient sate machine learning at the time of the invention to have calculating a second event estimation of risk score including a second criticality score for a second potential medical event based at least partly on the first event estimation of risk score, wherein the first criticality score indicates that a significance of the first potential medical event is different than a significance of the second potential medical event to assess and a suggest plan of action to treat potential heart attack patients in a timely manner. 
Therefore, it would have been obvious to one of ordinary skill in the art of patient sate machine learning before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have calculating a second event estimation of risk score including a second criticality score for a second potential medical event based at least partly on the first event estimation of risk score, wherein the first criticality score indicates that a significance of the first potential medical event is different than a significance of the second potential medical event, as taught by Carlson, to assess and a suggest plan of action to treat potential heart attack patients in a timely manner.
Claims 28, 29, 38-40, 74, 75 and 88-90 are rejected under 35 U.S.C. 103(a) as being unpatentable over John (US 2008/0188763 A1) in view of Saeed (US 9,167,968 B2) in view of Phillipps (US 2014/0358825 A1) further in view of Linker (US 2008/0221633 A1).

Claims 28 and 74:
Although John teaches wherein generating the risk prediction forecast, as mentioned above, John does not explicitly teach:
calculating a first event estimation of risk score associated with the potential medical event for the subject occurring within of the associated time period based on a first shockable rhythm detection algorithm; and
calculating a second event estimation of risk score associated with the potential medical event for the subject occurring within of the associated time period based on a second rhythm detection algorithm, wherein the second rhythm detection algorithm is tuned for a higher sensitivity on the physiological data than the first rhythm detection algorithm.

Linker teaches that it was known in the art of arrhythmia detection at the time of the invention to have detecting shock rhythm increased comparing first and second medical event 
Therefore, it would have been obvious to one of ordinary skill in the art of arrhythmia detection before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have detecting shock rhythm increased comparing first and second medical event for patient at risk of heart attack or stroke using algorithm, as taught by Linker, to apply standard discrimination of groups of heart rhythm disorders that are life-threatening and need immediate treatment from groups of heart rhythm disorders that do not require immediate treatment.
Claims 29 and 75:
Although John teaches wherein generating the risk prediction forecast, as mentioned above, John does not explicitly teach:
wherein the calculating the event estimation of risk score comprises  applying at least two different rhythm detection algorithms to different time segments of the physiological data.

Linker teaches that it was known in the art of arrhythmia detection at the time of the invention to have applying at least two different rhythm detection algorithms to different time segments of the physiological data to apply standard discrimination of groups of heart rhythm disorders that are life-threatening and need immediate treatment from groups of heart rhythm disorders that do not require immediate treatment. Taught in abstract, P0036, P0083, [P0102] FIG. 10 is a pictorial diagram showing an illustrative set of three segments of RR intervals 1008. For the arrhythmia detection algorithm the three segments used include segment J-1 1002, segment J 1004, and segment J+1 1006.


Claims 38 and 88:
John does not explicitly teach:
a wearable medical device, wherein the response to the potential medical event comprise charging a shocking mechanism of the wearable medical device.

Linker teaches that it was known in the art of arrhythmia detection at the time of the invention to have determining response to the potential medical event includes charging a shocking mechanism of the wearable medical device to apply standard discrimination of groups of heart rhythm disorders that are life-threatening and need immediate treatment from groups of heart rhythm disorders that do not require immediate treatment. See Fig. 1A, Fig. 1B, Fig. 12, taught in P0035, where long-term monitoring events detecting arrhythmia and electronic shock, also mentioned in P0059, P0063, P0066.
Therefore, it would have been obvious to one of ordinary skill in the art of arrhythmia detection before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have determining response to the potential medical event includes charging a shocking mechanism of the wearable medical device, as taught by Linker, to apply standard discrimination of groups of heart rhythm disorders that are life-threatening and 
Claim 39:
John does not explicitly teach:
wherein the one or more processors perform operations comprising: determining the response to the potential medical event based at least partly on a sensitivity and a specificity of the event estimation of risk score.

Linker teaches that it was known in the art of arrhythmia detection at the time of the invention to have determining the response to the potential medical event based at least partly on a sensitivity and a specificity of the event estimation of risk to determine if immediate medical treatment for atrial fibrillation is the next plan of action. Taught in [P0016-P0019] automatically or manually, based on statistical data, requires the use of thresholds defined with respect to sensitivity and specificity, where increased risk of stroke, P0007, P0101-P0102. See Fig. 8.
Therefore, it would have been obvious to one of ordinary skill in the art of arrhythmia detection before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have determining the response to the potential medical event based at least partly on a sensitivity and a specificity of the event estimation of risk, as taught by Linker, to determine if immediate medical treatment for atrial fibrillation is the next plan of action.
Claims 40 and 90:
John does not explicitly teach:
wherein the response based on a first sensitivity and a first specificity is different than the response based on a second different sensitivity and second different specificity.

Linker teaches that it was known in the art of arrhythmia detection at the time of the invention to have determining response based on a first sensitivity and a first specificity is the sensitivity value 804 versus one minus specificity (1-specificity) value 802, calculated based on different threshold values for the present comprising a median of median values for heart rate deviation. A median of median values for heart rate deviation. Also see Fig. 7, Fig. 8, P0101-P0102.
Therefore, it would have been obvious to one of ordinary skill in the art of arrhythmia detection before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have determining response based on a first sensitivity and a first specificity is different than the determined response based on a second different sensitivity and second different specificity, as taught by Linker, to determine if immediate medical treatment for atrial fibrillation is the next plan of action.
Claim 89:
John does not explicitly teach:
determining the response to the potential medical event based at least partly on a sensitivity and a specificity of the event estimation of risk.

Linker teaches that it was known in the art of arrhythmia detection at the time of the invention to have determining the response to the potential medical event based at least partly on a sensitivity and a specificity of the event estimation of risk to determine if immediate medical treatment for atrial fibrillation is the next plan of action. Taught in [P0016-P0019] automatically or manually, based on statistical data, requires the use of thresholds defined with respect to sensitivity and specificity, where increased risk of stroke, P0007, P0101-P0102. See Fig. 8.
Therefore, it would have been obvious to one of ordinary skill in the art of arrhythmia detection before the effective filing date of the invention to modify the method, software and .
Claims 44, 45, 83 and 84 are rejected under 35 U.S.C. 103(a) as being unpatentable over John (US 2008/0188763 A1) in view of Saeed (US 9,167,968 B2) in view of Phillipps (US 2014/0358825 A1) further in view of Sims (US 9,687,195 B2).
Claims 44 and 83:
Brockway and Fung do not explicitly teach wherein the calculating the event estimation of risk score comprises calculating a confidence band of the event estimation of risk.
Sims teaches that it was known in the art of life sign health detection at the time of the invention to have calculating a confidence band of the event estimation of risk score to determine if immediate medical treatment is needed as the next plan of action. Taught as estimated confidence level in abstract, column 5, lines 27-34, regarding heart failure risk in column 7, lines 21-34, column 10, lines 17-32.
Therefore, it would have been obvious to one of ordinary skill in the art of life sign health detection before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have calculating a confidence band of the event estimation of risk score, as taught by Sims, to determine if immediate medical treatment is needed as the next plan of action.
Claims 45 and 84:
Sims further teaches wherein the calculating the event estimation of risk score comprises calculating an error band of the event estimation of risk score.

Therefore, it would have been obvious to one of ordinary skill in the art of life sign health detection before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have calculating a confidence band of the event estimation of risk score, as taught by Sims, to determine if immediate medical treatment is needed as the next plan of action.
Claims 42 and 92 are rejected under 35 U.S.C. 103(a) as being unpatentable over John (US 2008/0188763 A1) in view of Saeed (US 9,167,968 B2) in view of Phillipps (US 2014/0358825 A1) further in view of Adourian (US 2011/0137131 A1).
Claim 42:
Adourian further teaches:
wherein the one or more processors perform operations comprising:
modifying a sensitivity of an algorithm for determining the event estimation of risk score based on a risk level of the subject (See Fig. 6-8, Model analysis compared to what’s considered an Established risk according to specificity versus sensitivity, P0100-P0106.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiology sensor management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have modifying a sensitivity of an algorithm for determining the event estimation, as taught by Adourian, to utilize a next plan of action when treating potential heart attack patients in a timely manner.

Claim 92:
Adourian further teaches:
modifying a sensitivity of an algorithm for determining the event estimation of risk score based on a risk level of the subject (See Fig. 6-8, Model analysis compared to what’s considered an Established risk according to specificity versus sensitivity, P0100-P0106.).

Therefore, it would have been obvious to one of ordinary skill in the art of cardiology sensor management before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to have modifying a sensitivity of an algorithm for determining the event estimation, as taught by Adourian, to utilize a next plan of action when treating potential heart attack patients in a timely manner.
Claims 180 and 181 are rejected under 35 U.S.C. 103(a) as being unpatentable over John (US 2008/0188763 A1) in view of Saeed (US 9,167,968 B2) further in view of Teixeira (US 2012/0022336 A1)

Claim 180:
Teixeira further teaches:
wherein the risk prediction forecast for the plurality of future time periods is generated using a Monte Carlo method (Taught in P0138).

Therefore, it would have been obvious to one of ordinary skill in the art of medical devices before the effective filing date of the invention to modify the method, software and system of John, Saeed and Phillips to using a Monte Carlo method, as taught by Teixeira, to rely upon basic mathematical computations while scoring the medical event.
Claim 181:
Teixeira further teaches:
wherein processing the plurality of physiological measurements comprises: applying a Kalman filter to the risk prediction forecast (Taught in P0034, P0138).

Therefore, it would have been obvious to one of ordinary skill in the art medical device management before the effective filing date of the invention to modify the method, software .
Claim 183 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sier (US 2015/0148621 A1) in view of Tran (US 9,107,586 B2).
Claim 183:
Sier discloses The system of claim 1, further comprising:
training the machine learning classifier based on training data, wherein the training data (Machine learning algorithm taught in P0131-P0135, where the parametric model, integrated multiple parameters (P0137) and research identifying multi-parametric associations (P0139) allow for classifying trained data.) comprises:
a first plurality of additional physiological measurements regarding a first plurality of additional subjects (Physiological measurements are taught in P0079] as using biomedical sensors to detect, quantify or measure the constant changes of physiological processes by monitoring the human anatomy. The plurality of additional subjects is taught as cross examination between patients in the database (P0082) and in [P0083] using the database in the study phase and moving forward, pattern recognition and algorithms may be applied to identify and document correlations and trends between and among patients, with targeted symptoms and side effects.), and
at least one of first demographic metrics or first medical history metrics regarding each of the first additional subjects (Medical history metrics are taught as exemplary metric recordation of EEG, EKG signals (P0042-P0043) capturing activity of a heart and sensor collect measurements from a patient mentioned in P0060, shown in Fig. 3.); and
validating the machine learning classifier based on validation data, wherein the validation data comprises:
a second plurality of additional physiological measurements (Taught in exemplary as validating step, 520 of algorithm shown as Fig. 5, where sleep and side effects serve as additional physiological measurements mentioned in P0062.), and
at least one of second demographic metrics or second medical history metrics (See medical records from database (P0010, P0054) and trending in [P038-P0139] integrates fixed values of disease, disease characteristics, lifestyle, and therapy with variable values of metrics from biosensors, and mood, emotional, and behavioral aspects.).
Although Sier discloses training data as physiological measurements and medical history metrics from a first population of patients or subjects, Sier does not explicitly teach additional subjects, regarding a second plurality of additional subjects. Tran teaches additional subjects, regarding each of the second additional subjects.
Tran teaches that it is known in the art of fitness monitoring before the effective filing date of the invention to have a second group of additional subjects, to utilize data monitoring patients who subscribe to exercise with healthy lifestyles compared to who don’t exercise with unhealthy lifestyles. Taught in column 19, lines 12-19, modified to form a new population. Also see Fig. 15C, column 57, line 60 to column 58, line 3.
Therefore, it would have been obvious to one of ordinary skill in the art fitness monitoring before the effective filing date of the invention to modify the system of Sier to have a second group of additional subjects, as taught by Tran, to utilize data monitoring patients who subscribe to exercise with healthy lifestyles compared to who don’t exercise with unhealthy lifestyles.

Response to Arguments
Applicant argues that claims reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, e.g. See pgs. 38-39 of Remarks – Examiner disagrees.
The recited improvements are nonetheless directed towards improving the abstract idea and not the computer itself – that is, the recited invention may improve cardiovascular condition detection and applying preventative care to patients (i.e. the abstract idea), but there is no evidence to show that it improves the structural or functional properties of the computer itself.  Predicting the likelihood of a cardiac arrest or asystole event with an estimated risk score based on physiological data received over a time period for a patient are duties performed that a knowledgeable Cardiologist can do in the mind using pen and paper, Also, using the computer as a tool to implement the abstract idea (saying “apply it”) is merely using the computer in the manner in which it was designed to be used, i.e., performing generic computer functions.
Furthermore, the coupled medical device sensors are used to collect the physiological parameter data from the subject, using the processor to perform receiving, extracting, processing the plurality of physiological measurements to generate a risk prediction forecast for a plurality of future time periods, each of the plurality of future time periods extending from a current time to a future time after a current cardiac cycle and having a respective event estimation of risk score indicating a probability of a potential medical event to occur within a respective future time period, providing an output based at least in part on the risk prediction forecast for the plurality of future time periods and outputting the results steps. Besides merely using the processor as a tool to perform the abstract idea, estimating a medical event for a patient at risk of experiencing a heart attack happens to be a problems that has already been solved in the industry, and is insignificant extrasolution activity and not significantly more than an abstract idea.
Applicant’s arguments, see pages 40-41, filed 08/02/2021, with respect to rejection under 35 USC § 112 have been fully considered and are persuasive.  The 112(a) rejection of claims 1-94 and 176- 82 has been withdrawn. 
Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103 and applied new art and art already of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Elaine Gort can be reached at 571.272.6781.
 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
10/06/21

/Elaine Gort/              Supervisory Patent Examiner, Art Unit 3686